NUMBER 13-09-00087-CR

                                      COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


JAY BRADY COLLUMS,                                                                               Appellant,

                                                           v.

THE STATE OF TEXAS,                                                                               Appellee.


                       On appeal from the 377th District Court of
                               Victoria County, Texas.


                                 MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

      Pursuant to a plea agreement, appellant, Jay Brady Collums, pleaded guilty to

retaliation, a third-degree felony,1 and was placed on deferred-adjudication community

supervision for five years.2 The State filed a motion to revoke appellant’s community


      1
          See T EX . P EN AL C OD E A N N . § 36.06(a)(1)(b), (c) (Vernon 2007).

      2
          See T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 5(a) (Vernon Supp. 2009).
supervision, alleging multiple violations of the terms of community supervision. Appellant

pleaded “not true” to the allegations. Following a hearing, the trial court found appellant

violated various conditions of his community supervision, revoked his community

supervision, adjudicated him guilty of the underlying offense, and sentenced him to ten

years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.

The trial court certified appellant’s right to appeal, and this appeal followed. We affirm.

                                              I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court stating that his review of the

record yielded no grounds or error upon which an appeal can be predicated. Although

counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds to

be advanced on appeal.3

        In compliance with High v. State,4 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that he has: (1) examined the record and found no arguable grounds

to advance on appeal; (2) served a copy of the brief and counsel’s motion to withdraw on

appellant; and (3) informed appellant of his right to review the record and to file a pro se




        3
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        4
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

                                                        2
response.5 More than an adequate period of time has passed, and appellant has not filed

a pro se response.6

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.7 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an

appeal.8 Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.9 We grant counsel’s motion to withdraw.

        5
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        6
            See In re Schulman, 252 S.W .3d at 409 n.23.

        7
            Penson v. Ohio, 488 U.S. 75, 80 (1988).

        8
          See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of Anders
briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of Appellate
Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

         W e note that the reporter’s record consists of seven volum es in this case. Volum e 1 is a “Master
Index”; Volum e 2, dated May 1, 2007, concerns pre-trial m otions; Volum e 3 is m issing; Volum e 4, dated
Novem ber 12, 2008, reflects the re-setting of a hearing date on the State’s m otion to adjudicate; Volum e 5
also reflects a re-setting; Volum e 6, dated January 9, 2009, is the hearing on the State’s m otion; and Volum e
7 is the court’s ruling on the State’s m otion. This Court has contacted Yvett Shugart, the court reporter for
Volum es 1, 2, and 4 through 7. Ms. Shugart advised that Volum e 3 has not been transcribed because the
court reporter assigned for that proceeding is gravely ill and unable to retrieve the notes for transcription.
Thus, Volum e 3 is unavailable. Appellant pleaded guilty on May 30, 2007, shortly after the hearing on pre-trial
m otions reflected in Volum e 2. W e have reviewed the record before us, and conclude that any m atters
reflected in the unavailable Volum e 3 are not pertinent to the disposition of this appeal.

        9
          See Anders, 386 U.S. at 744; see also In re Schulm an, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the

                                                       3
         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.10




                                                                         LINDA REYNA YAÑEZ
                                                                         JUSTICE




Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
25th day of August, 2010.




appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

         10
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.




                                                          4